Citation Nr: 0528480	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus and/or post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by rating decisions dated in 
2002 and 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  A statement of the 
case addressing the issue on appeal was completed in August 
2003. 


FINDING OF FACT

The preponderance of the probative medical evidence of record 
weighs against a conclusion that the veteran has a current 
disability due to hypertension that is etiologically related 
to diabetes mellitus or PTSD. 


CONCLUSION OF LAW

Hypertension is not proximately due to, the result of, or 
aggravated by diabetes mellitus or PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision, cited above.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.

In an October 2003 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  The Board therefore believes that 
appropriate notice has been given in this case.  We note, in 
addition, that a substantial body of medical evidence was 
developed with respect to the veteran's claim, and that the 
October 2003 letter and August 2003 SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for hypertension.  Further, the claims 
file reflects that the SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims Court) held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
form a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

With the above criteria in mind, the relevant facts will be 
summarized.  The Board notes initially that the veteran's 
claim is limited to an assertion that service-connection for 
hypertension is warranted on a "secondary" basis pursuant 
to the legal criteria listed above, under 38 C.F.R. § 3.310.  
As a result, entitlement to service connection for 
hypertension on a "direct" basis under 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 will not be addressed herein.  

Service connection was granted for PTSD by a May 2002 rating 
decision, and an August 2002 rating decision granted service 
connection for diabetes mellitus.  
With regard to the pertinent medical evidence, VA outpatient 
treatment reports dated from 1995 to 1999 indicate the 
veteran was prescribed medication for treatment of 
hypertension, but that he was not always compliant with his




physicians' instructions as to the use of his medication.  By 
April 1999, the hypertension was said be under "better 
control," apparently due to the veteran's more consistent 
compliance with his medication.  

An October 2000 report from a health clinic noted that the 
veteran had not been diagnosed with diabetes as of that date, 
but that he was at "high risk" for developing diabetes, as 
indicated by results from laboratory testing in 1998 and 
1999.  A January 2002 VA examination resulted in an 
impression by the examiner that hypertension had been present 
for five or more years and that this condition was 
"certainly not secondary to diabetes."  A diagnosis of 
diabetes was said to have been not "established" at that 
time.  

Thereafter, an August 2002 VA examination did result in a 
diagnosis of Type 2 diabetes mellitus, with the examiner 
stating that an elevated glycohemoglobin reading upon 
laboratory testing conducted in conjunction with the January 
2002 VA examination was a sufficient finding to establish a 
diagnosis of diabetes from that date.  However, the physician 
who rendered this diagnosis also stated that the veteran's 
hypertension was "not caused by diabetes or related to other 
diabetes."  This physician further stated that "the only 
relationship between diabetes and hypertension is that the 
hypertension makes the complications of diabetes more rapid 
in onset, but the hypertension is not secondary to 
diabetes."  Private clinical records dated in 2001 and 2002 
also reflect hypertension and the prescription of 
hypertension medication.  

Positive evidence submitted on behalf of the veteran includes 
a document dated in September 2002 in which a private 
physician, E.M., M.D., was asked to check a "yes" box or 
"no" box in response to the question of whether the 
veteran's hypertension is related to his diabetes.  On this 
document, Dr. M checked the box indicating that hypertension 
was related to diabetes, but provided no explanation or 
clinical findings in support of this finding.  A similar 
document dated in January 2003 requested a response to the 
question of whether there is a relationship between 
hypertension and the veteran's PTSD or diabetes, and again 
asked the respondent to


check a box indicating an answer of "yes" or "no" to this 
question.  Another private physician, G.A.E., M.D., checked 
the "yes" box in response to this question.  Again, no 
explanation or clinical findings supporting this decision 
were provided.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes that it has the 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.  

In addition, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Court has also held that the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  

In light of the negative VA opinions finding no relationship 
between hypertension and diabetes, summarized above, and 
bearing in mind the legal authority cited above, the Board 
finds the September 2002 and January 2003 private medical 
opinions to be insufficiently supported by corroborating 
evidence and/or analysis to be of significant probative 
value.  In this regard, and as noted above, these opinions 
are not supported by any information, clinical or otherwise, 
and are merely "checked" boxes, without any objective 
examination findings or discussion of the pertinent clinical 
history.  In contrast, the negative VA opinions are preceded 
by a discussion of the pertinent clinical history, with the 
VA physician who rendered the August 2002 opinion 
specifically indicating than the claims file had been 
reviewed, plus a thorough medical examination.  Moreover, to 
the extent that the positive opinions may have been based 
upon the inaccurate premise, supplied by the veteran himself, 
that examiners had in the past related hypertension or PTSD 
to diabetes, these positive opinions have minimal to no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Finally, 
while the record does not contain a VA, or other, medical 
opinion addressing the relationship between PTSD and 
diabetes, the January 2003 opinion, which is not supported by 
any clinical findings or evidence, is too speculative to be 
of significant probative value.  See Stegman v. Derwinski, 3 
Vet. App. at 230.  

Without doubting the sincerity of the veteran's assertions, 
the Board must note that hypertension was diagnosed some 
years prior to the first definitive diagnosis of diabetes.  
Thus, while the Board makes no conclusion on its own as to 
its medical significance, this fact seems to have been 
reasonably contemplated by the VA examiners in rendering 
their negative opinions.  In short, as the positive opinions 
are not accompanied by any supporting evidence or clinical 
findings, the Board finds the probative value of this 
evidence to be outweighed by the negative clinical opinions 
supplied by the VA examiners, which were arrived at after 
comprehensive review of the pertinent clinical history, as 
well as examination of the veteran.  See Evans,12 Vet. App. 
at 22; Sklar, 5 Vet. App. at 140; Guerrieri, 4 Vet. App. at 
467.  Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus and/or PTSD, is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


